                 Case 20-51046-JTD             Doc 11         Filed 01/15/21       Page 1 of 21




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                    :    Chapter 11
                                                          :
RTI HOLDING COMPANY, LLC,1                                :    Case Nos. 20-12456-JTD, et seq.
                                                          :    Jointly Administered
                  Debtor.                                 :
                                                          :
RUBY TUESDAY, INC.,                                       :    Adv. Pro. No. 20-51046-JTD
                                                          :
                  Plaintiff,                              :
                                                          :
v.                                                        :
                                                          :
MOODY NATIONAL RUBY T, LLC,                               :    Related to: Doc. No. 4
                                                          :
                  Defendant.                              :
                                                          :

       MOODY NATIONAL RUBY T, LLC’S BRIEF IN SUPPORT OF ITS MOTION
     PURSUANT TO FED. R. CIV. P. 56(D) SEEKING DENIAL OR CONTINUANCE OF
           PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
                    Case 20-51046-JTD                    Doc 11           Filed 01/15/21           Page 2 of 21




                                                  TABLE OF CONTENTS

NATURE AND STAGE OF PROCEEDINGS ...............................................................................1

SUMMARY OF ARGUMENT .......................................................................................................2

FACTUAL BACKGROUND ..........................................................................................................3

ARGUMENT ...................................................................................................................................9

   I.     MOODY IS ENTITLED TO RELIEF PURSUANT TO FED. R. CIV. P. 56(D) TO
          HAVE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT DENIED OR TO
          ENGAGE IN DISCOVERY PRIOR TO THE COURT’S CONSIDERATION OF
          PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT. ...............................................9

                A. Legal Standard for Motions Pursuant to Fed. R. Civ. P. 56(d). ...............................9

                B. The Court should deny Debtor’s Motion for Summary Judgment or,
                   alternatively, Moody should be afforded an opportunity to conduct discovery
                   to obtain critical information necessary to defend against the Motion for
                   Summary Judgment. ..............................................................................................12

                C. The information sought by Moody through discovery will likely preclude
                   summary judgment.................................................................................................15

                D. Moody did not have an opportunity to obtain discovery prior to the filing
                   of the Motion for Summary Judgment. ..................................................................16

CONCLUSION ..............................................................................................................................16




                                                                      i
                     Case 20-51046-JTD                    Doc 11           Filed 01/15/21            Page 3 of 21




                                                 TABLE OF AUTHORITIES

Cases

Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242 (1986) .................................................................................................................11

Bryson v. Brand Insulations Inc.,
   621 F.2d 556, 559 (3d Cir. 1980).............................................................................................10

In re Deb Stores Holding LLC,
    No. 14-12676 (KG), 2018 WL 1577606, at *2 (Bankr. D. Del. Mar. 28, 2018) .....................11

Doe v. Abington Friends Sch.,
   480 F.3d 252, 257 (3d Cir. 2007).............................................................................................10

Hollinger v. Wagner Min. Equip. Co.,
   667 F.2d 402, 405 (3d Cir. 1981).............................................................................................10

Integrated Water Res., Inc. v. Shaw Envtl., Inc. (In re IT Grp., Inc.),
    377 B.R. 471, 475 (Bankr. D. Del. 2007)). ..............................................................................11

In re Joshua Slocum, Ltd.,
    922 F.2d 1081, 1086-87 (3rd Cir. 1990) ....................................................................................4

Murphy v. Millennium Radio Grp. LLC,
  650 F.3d 295, 309 (3d Cir. 2011).............................................................................................10

Shelton v. Bledsoe,
   775 F.3d 554, 565 (3d Cir. 2015) ......................................................................................10, 11

St. Surin v. Virgin Islands Daily News, Inc.,
    21 F.3d 1309, 1314 (3d Cir. 1994)...........................................................................................11

Superior Offshore Int’l, Inc. v. Bristow Grp.,
   490 Fed. Appx. 492, 501 (3d Cir. 2012) ..................................................................................11

In re Ultimate Acquisition Partners LLP,
    No. 11-10245 (MFW), 2014 WL 12795558, at *2 (Bankr. D. Del. Jan. 31, 2014).................11

Statutes and Rules

11 U.S.C. § 365 ............................................................................................................................4, 6

Fed. R. Civ. P. 56(d) ..................................................................................................................1, 10




                                                                       i
                    Case 20-51046-JTD                    Doc 11            Filed 01/15/21           Page 4 of 21




Fed. R. Civ. P. 26(d) ......................................................................................................................12

Fed. R. Bankr. P. 7056 .....................................................................................................................1

Other Authority

Wright, Miller & Kane, Federal Practice and Procedure: Civil 2d § 2737 ....................................11




TADMS:5441450-1 026059-190343                                         ii
              Case 20-51046-JTD         Doc 11       Filed 01/15/21   Page 5 of 21




    MOODY NATIONAL RUBY T, LLC’S BRIEF IN SUPPORT OF ITS MOTION
  PURSUANT TO FED. R. CIV. P. 56(D) SEEKING DENIAL OR CONTINUANCE OF
        PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT


       Moody National Ruby T, LLC (“Moody” or “Landlord”) files this Brief in support of its

motion pursuant to Fed. Rule 56(d) of the Federal Rules of Civil Procedure (the “Civil Rules”)

for the denial or continuance of Plaintiff’s Motion for Partial Summary Judgment (the “Summary

Judgment Motion”).

       In support of its Motion, Moody incorporates the Declaration of Evan Pappas (the

“Pappas Declaration”), which is attached hereto as Exhibit A.

                        NATURE AND STAGE OF PROCEEDINGS

       1.      Defendant seeks relief under Fed. R. Civ. P. 56(d), which is incorporated into this

adversary proceeding by Fed. R. Bankr. P. 7056.

       2.      Plaintiff Ruby Tuesday, Inc. (the “Plaintiff” or “Debtor”) is in default of its

obligations under Plaintiff’s Lease with Moody (as defined below) by virtue of Plaintiff’s failure

to, inter alia, pay rent, parking lot charges and real estate taxes since March 2020, and failure to

defend and/or indemnify Moody from a personal injury lawsuit arising out of Plaintiff’s conduct

and/or use of the Premises (as defined below). Despite the fact that Plaintiff has continued to

operate and enjoy quiet enjoyment of the Premises from January 1, 2020 through December 31,

2020, Plaintiff has not paid a penny due under the Lease to Moody since March 2020, through

and including December 31, 2020. This includes post-petition rent (base rent, taxes and common

area maintenance (“CAM”) fees) that the Court had deferred to December 2020.

       3.      On December 14, 2020, Plaintiff commenced an adversary proceeding against

Moody, at Adv. Pro. No. 20-51046-JTD, by filing a complaint seeking a declaratory judgment




                                                 3
                Case 20-51046-JTD        Doc 11       Filed 01/15/21    Page 6 of 21




that the force majeure provision contained in paragraph 33 of the Lease (the “Force Majeure

Provision”) has been triggered and, as such, Plaintiff is entitled as a matter of law to abate its rent

obligations to Moody through the remainder of the COVID-19 pandemic (the “Complaint”).

[Doc. No. 1.]

         4.     Seven days after the Complaint was filed, Plaintiff filed a Motion for Summary

Judgment with respect to the abatement claim, allowing no opportunity for the parties to obtain

discovery relevant to the Complaint or facts necessary to support the Motion for Summary

Judgment.

                                  SUMMARY OF ARGUMENT

         5.     Even though Plaintiff represented in the abatement proceedings before the Court

that there were only issues of law implicated in “phase I” of the abatement litigation, a review of

the Summary Judgment Motion reveals that to be untrue. While there is no dispute that there is a

Force Majeure Provision in the lease (which Lease incidentally was drafted by and must be

construed against Debtor) and that Government Regulations were enacted to help control the

COVID-19 pandemic (“Government Regulations”), Debtor has not shown that the Government

Regulations have, in fact, caused Debtor to be unable to perform its obligations under the Lease.

This issue—i.e., whether and to what extent the Government Regulations actually affected

Plaintiff’s ability to pay rent—is a material issue of disputed fact. What is not disputed is that

Debtor has remained in possession of the Leased Premises, enjoyed quiet enjoyment of the

Leased Premises, and has NEVER BEEN SHUT DOWN by the Government Regulations or

otherwise. To the contrary, Debtor has been open for business and operating throughout the

pandemic during and after March 2020—even after the Government Regulations were put into

place.



                                                  4
              Case 20-51046-JTD        Doc 11       Filed 01/15/21   Page 7 of 21




       6.      The Motion for Summary Judgment oversimplifies and obfuscates the facts at

issue in this case, providing grossly insufficient factual support to show that the COVID-19

pandemic and resulting Government Regulations caused Plaintiff to be unable to comply with its

Lease Obligation.

       7.      At Debtor’s insistence that any legal issues would be raised as part of the

abatement proceedings, no discovery was provided as part of the Court’s procedures for

addressing abatement. Accordingly, no discovery has occurred—despite the factual issues that

were actually presented. Thus, Debtor moved for summary judgment even though the Complaint

was filed only seven days earlier, the parties have not yet engaged in a Rule 26(f) conference,

the Debtor has refused to provide information to Moody on an “informal discovery basis”

pertaining to the operations and financial performance of the restaurant at the Leased Premises,

and Moody has not even filed its response to the Complaint. Importantly, this dispute is not as

simple as Plaintiff would have the Court believe since the nature, scope, and applicability of the

Force Majeure Provision are in dispute and there are material issues of fact relative thereto that

preclude summary judgment for Debtor.

       8.      Moody requires discovery to verify and/or rebut several factual assumptions made

by Plaintiff, to obtain an accurate picture of Plaintiff’s financial state, and to prepare a

meaningful response to the Motion for Summary Judgment.              Accordingly, the Summary

Judgment Motion must be denied, and Moody must be permitted to conduct discovery to more

fully analyze whether and to what extent the Government Regulations affected Plaintiff’s ability

to pay rent to Moody from March 2020 through December 2020.




                                                5
              Case 20-51046-JTD        Doc 11       Filed 01/15/21   Page 8 of 21




                                 FACTUAL BACKGROUND

       9.      On October 7, 2020 (the “Petition Date”), the Debtor and certain of its affiliates

(collectively with the Debtor, the “Debtors”) each filed a voluntary petition for relief under

chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy

Code”) with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy

Court”), which cases are jointly administered under Case No. 20-12456 (the “Bankruptcy

Case”). The Debtors develop, operate, and franchise casual dining restaurants in the United

States, Guam, and five foreign countries under the Ruby Tuesday® brand. Plaintiff is the tenant

under a Certain Ground Lease Agreement effective June 24, 1998 (as amended, the “Lease”)

with Landlord Moody National Ruby T, LLC, as successor-in-interest to McBlynn Lodging PM,

Inc., for the commercial building owned by Landlord at 2053 Chemical Road, Plymouth

Meeting, Pennsylvania 19462 (the “Premises”). The Lease was drafted in its entirety by Ruby

Tuesday Inc. The Premises are within the Hampton Inn development and adjacent to a Hampton

Inn. Copies of the Lease documents are attached hereto, and incorporated herein, as Exhibit B.

       10.     The Lease constitutes a lease of nonresidential real property in a shopping center

as that term is used in § 365(b)(3) of the Bankruptcy Code. See In re Joshua Slocum, Ltd., 922

F.2d 1081, 1086-87 (3rd Cir. 1990). Pursuant to the Lease, Plaintiff is obligated, inter alia, to

pay the following amounts to Landlord:

               Rent: Minimum annual rent shall be paid in equal monthly
               installments of Sixteen Thousand and Eighteen and 08/100ths
               Dollars ($16,018.08) per month and due in advance. Lease, ¶ 4.B.

               Common Area Maintenance Charges in Monthly Installments:
               See Lease, ¶1.B.iv.

               Taxes and Governmental Assessments: See Lease, ¶ 5.B.




                                                6
                 Case 20-51046-JTD          Doc 11       Filed 01/15/21      Page 9 of 21




        11.      Further, the Lease also requires Plaintiff to “indemnify [Moody] against and save

it harmless from and against any and all claims, actions, damages, liability and expense in

connection with loss of life, personal injury and/or damage to property arising from or out of the

Leased Premises . . . .” See Lease, ¶ 17.D. The indemnity provision is relevant here because

Plaintiff is currently co-defendant, with Moody, in a state court action pending in the Court of

Common Pleas of Philadelphia County (the “Galinski Action”). Debtor is in default of this

provision and has not even filed a suggestion of bankruptcy and/or entered an appearance in the

Galinski Action.

        12.      Pursuant to the Lease, the failure of Plaintiff to pay any installment of rent or

additional rent is a default. See Lease, ¶ 15. Prior to the Petition Date, Plaintiff was in default

of its obligations under the Lease and was notified of the default on June 4, 2020 (the

“Default”). On September 28, 2020, due to Plaintiff’s failure to pay rent charges and late fees

totaling $101,663.90 (as of September 28, 2020), Moody notified Plaintiff that Moody was

exercising its rights under Section 15 of the Lease to terminate the Lease (“Notice of

Termination”). The effective date was October 9, 2020. Between the date of the Notice of

Termination and the effective date of termination, Plaintiff filed the Bankruptcy Case.

        13.      Plaintiff has not paid the past-due rent, CAM/parking charges or real estate taxes

due under the Lease since March 20202.

        14.      As of the Petition Date, Plaintiff was obligated to landlord under the Lease for

the following:

           Unliquidated Indemnification Obligations related to the                TBD
           Galinski Action
           Unpaid Base Rent due as of the Petition Date                           $144,162.72

2
 Debtor made a payment of the January 2021 base rent on or about January 7, 2021. The January 2021 CAM and
Tax charges were not included with the payment.

                                                     7
                 Case 20-51046-JTD           Doc 11        Filed 01/15/21   Page 10 of 21




             Property taxes (prorated to 9 months)                              $33,714.00
             CAM charges                                                        $9,315.00
             TOTAL, plus attorney fees, expenses and other unliquidated         $187,191.72
             amounts due under the Lease

          15.     Plaintiff’s restaurant located on the Premises has remained open and operational

during the COVID-19 pandemic and the operational restrictions resulting from the Government

Regulations. Initially, Plaintiff was open and operating for delivery and/or take out, and is

currently open and operating for delivery, take out and in-dining-room dining. Early in the

Case, the Court authorized the Debtors to defer making rent payments through the end of

November 2020. The 60-day deferral period ended on December 6, 2020. Although the

deferral period expired, Plaintiff has not paid the post-petition rent payments for accrued post-

petition rent, the CAM charges, or the parking charges as required pursuant to 11 U.S.C. §

365(d)(3). Accordingly, Moody has also filed its Motion to Compel the Debtors to comply with

the Bankruptcy Code and pay its post-petition rent in the Debtor’s main Bankruptcy Case.

          16.     Plaintiff’s Complaint seeks to abate rent obligations under the Lease due to the

Government Regulations that were put in place due to the COVID-19 pandemic, from the date

that the Government Regulations went into effect through the date on which they are ultimately

lifted3. However, although carefully worded to give an impression to the contrary, Plaintiff’s

Motion does show that the Restaurant at the Premises has been continuously open for business

and operating in some fashion notwithstanding (and without violating) the Government

Regulations.       Indeed, the Government Regulations never shut down the restaurant at the

Premises, but instead allowed the Restaurant to operate through take-out and delivery of both

food and alcoholic beverages (i.e., “to-go” sales). And Debtor already had a take-out and

delivery business before the Government Regulations went into effect. Debtor was operating

3
    It is unclear what the Plaintiff means by this open-ended request.

                                                       8
             Case 20-51046-JTD         Doc 11        Filed 01/15/21   Page 11 of 21




the restaurant and had sufficient revenues to pay various operating expenses. It was Debtor’s

discretionary decision to not pay the rent to Moody—a decision which ultimately caused the

Default.

       17.     Furthermore, because of the COVID-19 pandemic and the Government

Regulations, the Debtors obtained a ten million-dollar PPP loan. Debtors’ eligible expenses for

PPP loan forgiveness include rent. These facts, coupled with an interpretation of the Force

Majeure Provision against Debtor, support a finding that the Force Majeure Provision does NOT

excuse the Debtor from performing its obligations under the Lease from and after

implementation of the Government Regulations.

       18.     Moody has limited information regarding Plaintiff’s revenue during the relevant

time period leading up to the COVID-19 pandemic and the Commonwealth’s implementation of

the Government Regulations to counter Debtor’s non-specific, vague averments in support of its

assertion that the Government Regulations “caused” it to be unable to comply with the terms of

its Lease. Debtor’s own pleadings establish that Debtor’s Restaurant was open and operating

and, therefore, generating income. As such, the reasonable inference is that Debtor was able to

comply with the terms of the Lease. As outlined herein and in the Pappas Declaration, Moody

has been deprived of the chance to conduct discovery to determine very critical facts that are

essential to evaluating and countering Debtor’s Summary Judgment Motion, and an ample

opportunity for discovery is necessary to enable Moody’s response to the Summary Judgment

Motion. It is essential to due process that Moody be afforded the opportunity to take discovery.

       19.     The facts averred by the Chief Executive Officer of Ruby Tuesday, Inc. Shawn

Lederman, in his Declaration in Support of Debtor’s Motion for Partial Summary Judgment (the

“Lederman Declaration”), [Doc. 6], are not dispositive and are insufficient for this Court to enter


                                                 9
             Case 20-51046-JTD         Doc 11     Filed 01/15/21     Page 12 of 21




a summary judgment ruling in Debtor’s favor, as it is clear that there are additional disputed

material issues of fact remaining at issue and neither the Summary Judgment Motion nor the

Lederman Declaration contain enough evidence to compel a ruling that the Government

Regulations caused the Debtor to be unable to meet its Lease Obligations:

       Fact 1: Starting in mid-March 2020, the Government Regulations mandated the closure
       of the Restaurant’s dining room to all patrons. The Restaurant was only permitted to
       provide food and non-alcoholic beverages via delivery or take-out. Declaration ¶3.

              Counterpoint: These averments are an admission that restaurant was open for
       business and only in-dining in the dining room inside was not permitted.

       Fact 2: The Restaurant’s revenues were significantly impacted by the Governmental
       Regulations, as the Debtor’s business model is nearly fully based on in-house dining,
       with the historical run rate on delivery and take-out for the Restaurant accounting for less
       than 10% of total revenue. Declaration ¶3.

               Counterpoint: This fact states Debtor’s historical operation was based upon in-
       restaurant dining but does not state what Debtors’ revenues have been from and after
       March 2020. They also show and are an admission that notwithstanding the Government
       Regulations, the Debtor was operating, had revenues and was not shut down.

       Fact 3: The dining room closure of the Restaurant was devastating to the Debtor’s
       business, with an initial revenue loss exceeding 75%. Declaration ¶3.

                Counterpoint: This fact does not provide information other than to state that,
       initially, the Debtor had a revenue loss. So what does “initially” mean? The first day?
       The first week? It does not answer the question about if and to what extent the loss
       continued after March and it does not provide information about whether there was a
       corresponding decline in expenses. It also does not say the lack of revenue made it
       impossible for Debtor to operate. To the contrary it is an admission that Debtor stayed in
       business, operated as a restaurant and was never shut down.

       Fact 4: The Government Regulations have since been altered for a period of time to
       allow for a reopening of the Restaurant’s dining room, however, in a significantly limited
       fashion. Declaration ¶4.

               Counterpoint: This is an admission that Debtor has continued to operate its
       business and in room dining has been permitted. Plus, the use of the term “significantly”
       is qualitative at best and probably more in the nature of puffery.




                                                10
             Case 20-51046-JTD         Doc 11     Filed 01/15/21     Page 13 of 21




       Fact 5: To address the changes wrought by the Government Regulations and to comply
       with such Government Regulations, the Debtor streamlined its menu with an eye towards
       reducing inventory, operational complexity and labor. Declaration ¶4.

               Counterpoint: This is an admission that the cash flow was within Debtor’s
       control and that Debtor has changed its business model. When these changes were
       implemented, which was solely within Debtor’s control, is not disclosed.

       Fact 5: However, no bar service at the Restaurant was allowed. Declaration ¶4.

               Counterpoint: This ignores the fact that, as previously admitted, Debtor was able
       to offer customers take out drinks as part of an ongoing business operation. It also ignores
       the fact that for all times when dine-in dining was permitted, drinks could be served to
       tables within the restaurants. So, a material issue is what percentage of revenue is
       attributed to “bar service”? Also, how many more drinks did customers order for take-
       out from and after March 2020?

       Fact 6: In addition, the Garden Bar, which is Ruby Tuesday’s signature feature and
       brand differentiator, could not be offered due to the Government Regulations’ prohibition
       on self-service dining. Declaration ¶4.

              Counterpoint: This fact does not provide any information to suggest that Debtor
       could not operate, but reflects that Debtor had to change its business model. Changes of
       business model is not a triggering event in the Force Majeure clause in the Lease.

       Fact 7: As of the filing of this Declaration, no indoor dining is permitted in Pennsylvania.
       Declaration ¶4.

                Counterpoint: As of January 4, 2021, the 3 weeks of tighter coronavirus
       restrictions imposed December 12, 2020 expired. Moreover, the extent to which this
       limitation triggers the Force Majeure clause in the Lease is ambiguously or not pled.

       Fact 8: The Restaurant is still not permitted to offer a self-service Garden Bar and the
       operations of the Restaurant remain limited and subject to the Government Regulations.
       Declaration ¶4.

              Counterpoint: This does not provide any evidence that the Debtor is unable to
       operate nor the extent to which Debtor has increased its business due to the changed
       business model.

       20.    None of the foregoing facts alone or together, when viewed in a light most

favorable to Moody, lead to the conclusion that the Debtor is entitled to invoke the Force

Majeure Provision.


                                                11
              Case 20-51046-JTD         Doc 11     Filed 01/15/21    Page 14 of 21




                                          ARGUMENT
I.     MOODY IS ENTITLED TO RELIEF PURSUANT TO FED. R. CIV. P. 56(D) TO
       HAVE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT DENIED OR TO
       ENGAGE IN DISCOVERY PRIOR TO THE COURT’S CONSIDERATION OF
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT.

       A.      Legal Standard for Motions Pursuant to Fed. R. Civ. P. 56(d).

       21.     The Third Circuit has long recognized “summary judgment is a drastic remedy”

and has made clear “that courts are to resolve any doubts as to the existence of genuine issues of

fact against the moving parties.” Hollinger v. Wagner Min. Equip. Co., 667 F.2d 402, 405 (3d

Cir. 1981). Accordingly a “summary judgment procedure under Fed. R. Civ. P. 56 has its own

protections against unwarranted pretrial dismissal of an action.” Bryson v. Brand Insulations

Inc., 621 F.2d 556, 559 (3d Cir. 1980). Rule 56(d) specifically permits the (1) denial of a

summary judgment motion; or (2) continuance of a summary judgment motion to permit the

opposing party to take discovery before adequately responding to the motion, when the

nonmoving party cannot present facts essential to its preparation of an opposition. Fed. R. Civ.

P. 56(d). In relevant part, Rule 56(d) states as follows:

               (d) When Facts Are Unavailable to the Nonmovant. If a
               nonmovant shows by affidavit or declaration that, for specified
               reasons, it cannot present facts essential to justify its opposition,
               the court may:
               (1) defer considering the motion or deny it;
               (2) allow time to obtain affidavits or declarations or to take
               discovery; or
               (3) issue any other appropriate order.

Fed. R. Civ. P. 56(d).

       22.     “It is well established that a court is obliged to give a party opposing summary

judgment an adequate opportunity to obtain discovery.” Shelton v. Bledsoe, 775 F.3d 554, 565

(3d Cir. 2015) (quoting Doe v. Abington Friends Sch., 480 F.3d 252, 257 (3d Cir. 2007))


                                                 12
              Case 20-51046-JTD         Doc 11     Filed 01/15/21      Page 15 of 21




(internal citations omitted); see also Murphy v. Millennium Radio Grp. LLC, 650 F.3d 295, 309

(3d Cir. 2011) (holding that a Civil Rule 56(d) motion is “the proper recourse of a party faced

with a motion for summary judgment who believes that additional discovery is necessary before

he can adequately respond to that motion.”). “A Court ‘is obligated to give a party opposing

summary judgment an adequate opportunity to obtain discovery.’” Doe v. Abington Friends

Sch., 480 F.3d 252, 257 (3d Cir. 2007) (quoting Dowling v. City of Philadelphia, 855 F.2d 136,

139 (3d Cir. 1988)). “The purpose of Rule 56(d) is to narrow the triable issues to expedite the

trial of a case, and not to address premature or hypothetical questions regarding the molding of a

verdict that may be rendered.” See Wright, Miller & Kane, Federal Practice and Procedure:

Civil 2d § 2737.

       23.     Rule 56(d) motions are generally granted as a matter of course. See St. Surin v.

Virgin Islands Daily News, Inc., 21 F.3d 1309, 1314 (3d Cir. 1994). In fact, the Third Circuit

has held that “[i]f discovery is incomplete, a district court is rarely justified in granting summary

judgment, unless the discovery request pertains to facts that are not material to the moving

party’s entitlement to judgment as a matter of law.” Shelton, 775 F.3d at 568 (citing Abington

Friends Sch., 480 F.3d at 257 (3d Cir. 2007).

       24.     A movant bears the burden of establishing that no genuine issue of material fact

exits. See In re Ultimate Acquisition Partners LLP, No. 11-10245 (MFW), 2014 WL 12795558,

at *2 (Bankr. D. Del. Jan. 31, 2014) (citing Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 585 n.10 (1985); Integrated Water Res., Inc. v. Shaw Envtl., Inc. (In re IT

Grp., Inc.), 377 B.R. 471, 475 (Bankr. D. Del. 2007)). A fact is material when it could “affect

the outcome of the suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).




                                                 13
             Case 20-51046-JTD         Doc 11    Filed 01/15/21     Page 16 of 21




       25.     When considering a Rule 56(d) motion, the Third Circuit has utilized a three-part

test, considering whether the movant (1) stated the particular information sought through

discovery; (2) how such information would preclude summary judgment; and (3) why the

information was not previously obtained. See Superior Offshore Int’l, Inc. v. Bristow Grp., 490

Fed. Appx. 492, 501 (3d Cir. 2012). “This three-part test is meant to offer guidance to the court

in exercising its discretion under Rule 56(d) and is not exhaustive.” In re Deb Stores Holding

LLC, No. 14-12676 (KG), 2018 WL 1577606, at *2 (Bankr. D. Del. Mar. 28, 2018) (citing

Superior Offshore Int’l, 490 Fed. Appx. at 501). When applied to the facts of this Bankruptcy

Case, this three-part test supports Moody’s request for denial or for the continuance of the

Summary Judgment Motion at this time.

       26.     Furthermore, in viewing the Summary Judgment Motion most positively in

Moody’s favor, it is clear that material disputed facts exist because Debtor has continued to

operate its Restaurant from and after March 2020.

       B.      The Court should deny Debtor’s Motion for Summary Judgment or,
               alternatively, Moody should be afforded an opportunity to conduct discovery
               to obtain critical information necessary to defend against the Motion for
               Summary Judgment.

       27.     This adversary proceeding is based upon Plaintiff’s request that the Court enter a

declaratory judgment that the Force Majeure Provision of the Lease provides for the abatement

of Plaintiff’s rent payments to Landlord from the date that the Government Regulations went

into effect until such time as they are lifted, with the amount of such abatement to be proven at

trial. In support of this claim, Plaintiff avers that “[t]he COVID-19 pandemic and Government

Regulations constituted a force majeure event under the Force Majeure Provision of the Lease,

excusing the Debtor’s nonperformance under the Lease caused by the COVID-19 pandemic and

Government Regulations.” Complaint, ¶ 28.

                                                14
             Case 20-51046-JTD         Doc 11     Filed 01/15/21     Page 17 of 21




       28.     Here, Moody has not been given the opportunity to conduct any discovery

whatsoever. See Fed. R. Civ. P. 26(d) (indicating that discovery can only commence after the

parties have engaged in a Rule 26(f) conference). This is problematic because the averments

asserted by Plaintiff in both the Complaint and Motion for Summary Judgment are vague and

devoid of information vital to Moody’s ability to defend the Motion for Summary Judgment.

For instance, Debtor states that “initially” its sales were reduced by 84.5%, but it does not state

whether initially was for one day, one week or one month. Complaint at ¶ 17. Debtor states that

when the Government Regulations went into effect take-out was only 10% of its business. Id.

However, that averment is deficient in providing facts to enable the Court to grant summary

judgment. Moody, and the Court, is entitled to know all of the facts – not just a few snippets

which paint a dire but likely inaccurate picture. Because Debtor admits it put procedures in

place to work around the limitations of the Government Regulations (which are the new

business normal in the United States) whereby it increased its take-out and delivery sales.

Debtor avers that in-room dining has been limited—but the fact is that Debtor has been open.

Debtor is and was operating and open for business—including in-room dining. Debtor also has

been paying certain expenses of operations. Debtor cannot dispute that the cash generated at the

Restaurant exceeded the amount of the rent, but Debtor instead chose to pay other operating

debts and obligations. This raises the question: was the cause of Debtor’s failure to pay rent to

Moody a result of the Debtor’s own choice in which expenses it paid and which it did not pay,

versus the alleged force majeure event on which Debtor relies in its Complaint and Summary

Judgment Motion? Moody needs discovery to obtain all of the necessary information to show

that Debtor’s failure to comply with the Lease was not caused by a force majeure event, but was

instead caused by the business choices that Debtor made from and after March 2020.



                                                15
              Case 20-51046-JTD         Doc 11     Filed 01/15/21     Page 18 of 21




       29.     Discovery is necessary to determine whether the Government Regulations did, in

fact, trigger the Force Majeure Provision and to unveil specific facts relative to the actual impact

of the Government Regulations on Plaintiff’s ability to operate, including, but not limited to:

                      Plaintiff’s monthly revenue and cash flow for the three-year
                       time period leading up to the COVID-19 pandemic and
                       implementation of the Government Regulations, through
                       the present date;

                      The percentage of Plaintiff’s revenue attributable to take-
                       out and/or delivery orders for the three-year time period
                       leading up to the COVID-19 pandemic and implementation
                       of the Government Regulations, through the present date;

                      Information regarding the PPP loan obtained by Debtors,
                       including the portion directly received by Plaintiff and how
                       such funds were utilized;

                      Information on payments made by Plaintiff for operating
                       expenses other than rental payments to Moody;

                      Plaintiff’s consideration of options to defer rent payments
                       to Moody, including forbearance, that were presented to
                       Plaintiff by Moody prior to the filing of the Bankruptcy
                       Case;

                      An itemization of any cost-reduction measures taken by
                       Plaintiff in response to the Government Regulations and
                       realized decrease in revenue;

                      Information concerning factors other than the Government
                       Regulations that may have negatively impacted operations
                       such as bad reviews on the internet;

                      Information concerning the amount of revenues and cash
                       on hand from the first 2 months of operations in which
                       Debtor had a significant profit and whether those funds
                       were utilized from and after March to offset lost revenue;

                      A comparison of Plaintiff’s revenue to the capacity of the
                       hotel adjacent to the Premises; and




                                                 16
             Case 20-51046-JTD         Doc 11     Filed 01/15/21     Page 19 of 21




                      An analysis of Debtor’s strategies implemented at its other
                       locations where revenues remained steady or re-increased
                       from and after March 2020.

       30.     Other than a few inconclusive facts included in the Lederman Declaration,

Plaintiff’s Summary Judgment Motion fails to set forth enough specific information to show the

true extent to which the COVID-19 pandemic and the Government Regulations impacted, and

are impacting, Plaintiff’s operations from March 2020 to the present. Moody is entitled to fully

discover the financial condition of Plaintiff in the time period leading up to the enactment of the

Government Regulations, through the filing of this Bankruptcy Case, and to the present date.

       31.     For these reasons, and those outlined below, Moody is entitled to relief pursuant

to Civil Rule 56(d).

       C.      The information sought by Moody through discovery will likely preclude
               summary judgment.

       32.     It is very likely that the information obtained through discovery will preclude

summary judgment in favor of Plaintiff and will instead entitle Moody to summary judgment

ruling in Moody’s favor. Discovery will allow Moody to determine the financial state of

Plaintiff prior to the COVID-19 pandemic and Government Regulations, what effect the

Government Regulations had on that financial state, and what Debtor did in response thereto.

Discovery will enable Moody to obtain the admission of Debtor that it operated continuously

and never shut down from and after March 2020. Indeed, despite the fact that the Government

Regulations prohibited indoor dining in the Restaurant for a limited period of time, Plaintiff

remained able to operate through delivery and take-out options. Without discovery, Moody is

without any information as to the percentage of Plaintiff’s revenue that was generated from

indoor dining versus take-out and delivery prior to the Government Regulations, and the amount



                                                17
             Case 20-51046-JTD         Doc 11     Filed 01/15/21     Page 20 of 21




of revenue that was generated from each of the three means after the Government Regulations

went into place.

       33.     The information regarding Plaintiff’s revenue and expense, and sources thereof,

are important to Plaintiff’s position that the Force Majeure Provision makes the abatement of

rent appropriate. Specifically, Plaintiff has not alleged sufficient facts to prove that the Force

Majeure Provision is even implicated in this case.            Indeed, based upon the Lederman

Declaration, it is clear that the Debtor was open and operating and using the Leased Premises as

a restaurant, which was the intended purpose under the Lease.

       34.     The discovery sought by Moody will elucidate the specific facts necessary to

determine the applicability of the Force Majeure Provision.

       D.      Moody did not have an opportunity to obtain discovery prior to the filing of
               the Motion for Summary Judgment.

       35.     Plaintiff filed its Summary Judgment Motion a mere seven days after the

Complaint was filed. The Debtor has refused to provide Moody information about operations.

Thus, Moody did not have adequate time to serve, let alone receive, responses to meaningful

discovery requests in that truncated time period; however, prior to the filing of this Motion,

Moody served Plaintiff with its first set of interrogatories and requests for document production

(the “Discovery Requests”).

                                        CONCLUSION

       36.     As highlighted above, the Motion for Summary Judgment filed by Plaintiff raises

many issues of material fact which require some investigation before they may support the relief

requested here. Notwithstanding implementation of the Government Regulations, Debtor was

open and operating and had monthly revenues in excess of the monthly Lease obligations—yet

chose to pay expenses other than to Moody. Debtor also obtained a PPP loan to help pay

                                                18
                Case 20-51046-JTD       Doc 11    Filed 01/15/21    Page 21 of 21




eligible expenses.      Coupled with an interpretation of the Force Majeure Provision against

Debtor, Debtor had quiet enjoyment of the Leased Premises continuously.            The facts as

presented to the Court support a finding that the Force Majeure Provision do NOT excuse the

Debtor from performing its obligations under the Lease from and after implementation of the

Government Regulations. Alternatively, the issues posited by Plaintiff raise material issues of

disputed fact and Moody is entitled to discovery before the Court entertains Debtor’s Motion.

        37.      For the foregoing reasons, this Court should enter an Order denying Plaintiff’s

Motion for Partial Summary Judgment or, alternatively, setting a discovery schedule and

continuing the Motion for Partial Summary Judgment until such discovery is completed, and

granting such further relief as this Court deems just and proper.


Dated:   January 15, 2021                     Respectfully submitted,
Wilmington, Delaware
                                              HILLER LAW, LLC

                                              /s/ Adam Hiller
                                              Adam Hiller (DE No. 4105)
                                              1500 North French Street
                                              Wilmington, Delaware 19801
                                              Phone: (302) 442-7677
                                              Email: ahiller@adamhillerlaw.com

                                              Beverly Weiss Manne, Esquire
                                              Evan C. Pappas, Esquire
                                              TUCKER ARENSBERG, P.C.
                                              1500 One PPG Place
                                              Pittsburgh, PA 15222
                                              Phone: 412-594-5525
                                              Email: bmanne@tuckerlaw.com
                                                      epappas@tuckerlaw.com

                                              Counsel for Moody National Companies
TADMS:5443525-1 026059-190343




                                                 19
